Citation Nr: 1612474	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  94-29 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to February 1968, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a September 1999 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in White River Junction, Vermont. 

In February 2001, the Board remanded the SMC issue for further development.  In June 2002, the Board denied the claim for SMC.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2006 memorandum decision, the Court vacated the Board's June 2002 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In November 2006, the Board remanded the SMC issue for further development in compliance with the Court's decision.  In September 2011, the Board again remanded the SMC issue for further development.  In February 2012, the Board denied the claim for SMC.  The Veteran again appealed the Board's denial to the Court.  In a November 2012 Joint Motion for Remand (JMR), VA and the Veteran agreed to vacated and remand the Board's February 2012 decision to the extent that it denied SMC and denied earlier effective dates for the separate compensable ratings for peripheral neuropathy of the bilateral lower extremities.  

In October 2013, the Board granted the earlier effective date claims and again remanded the SMC claim for further development.


FINDINGS OF FACT

1.  The Veteran is not service-connected for a disability that is productive of blindness in both eyes with 5/200 visual acuity or less or concentric contraction of the visual field to 5 degrees or less, is not a patient in a nursing home, and is not bedridden at any time since April 26, 1989.  

2.  The preponderance of the evidence of record shows that the Veteran's service-connected disabilities, alone, are not so disabling as to render him unable to care for his daily needs or protect himself from the hazards incident to his environment at any time since April 26, 1989.  

3.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) with alcoholism, rated 100 percent disabling; his additional service-connected disabilities are not independently ratable at 60 percent and he is not otherwise permanently housebound by reason of his service-connected disabilities at any time since April 26, 1989.  


CONCLUSION OF LAW

The criteria for SMC based upon the need for regular aid and attendance of another person or on account of being housebound have not been met at any time since April 26, 1989.  38 U.S.C.A. §§ 1114, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.350, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

The Board finds that a letter dated in January 2008 provided notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letter followed by a readjudication of the claim in the December 2008, August 2010, and October 2015 supplemental statements of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Further, even if the above letter did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records as well as his post-service medical records, including his records from the White River Junction VA Medical Center and the Social Security Administration (SSA), including the best possible transcription of the tape of the December 15, 1998, personal hearing, in compliance with the November 2012 JMR as well as the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b).  

As to the transcript from the December 11, 1990, personal hearing, in December 2013 and June 2014 the SSA notified VA that it was not available because it was destroyed or lost.  In June 2014, the RO notified the Veteran that a transcript from the December 11, 1990, personal hearing was not available because it had been lost or destroyed.  Also in June 2014, the RO notified the Veteran that the best possible copy of the tape of the December 15, 1998, personal hearing had parts that were inaudible.  Therefore, the Board finds that VA adjudication of his claim may go forward without further requests for these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The Veteran was provided a VA eye examination in April 2010 and VA aid and attendance examinations in June 2001, March 2008, and October 2011.  Following the most recent remand, the Veteran was provided an examination in August 2014.  The Board finds the VA examinations are adequate to adjudicate the claim and as to the post-remand VA examination substantially complies with the Board's remand instructions because after a comprehensive examination of the claimant and taking a detailed history and/or a review of the record on appeal the examiners provided opinions as to the severity of his service-connected disabilities since April 1989 that allows the Board to adjudicate whether he met the criteria for SMC at any time during the pendency of the appeal.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Virtual VA and VBMS claims files.  


The SMC Claim

SMC at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, a veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a). 

The particular personal functions which a veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that a veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). 

A veteran must be unable to perform one of the enumerated disabling conditions, but a veteran's condition does not have to present all of the enumerated disabling conditions.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

In order for a veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in the need for regular aid and attendance.  See Prejean v. West, 13 Vet. App. 444 (2000). 

SMC is also payable, under 38 U.S.C.A. 1114(s), where a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350(i)(2). 

Housebound benefits granted on the basis of being substantially confined to the home, means inability to leave to earn a living.  The law and regulation providing housebound benefits are intended to provide additional compensation for veterans who are unable to overcome their particular disabilities and leave the house in order to earn an income as opposed to an inability to leave the house at all.  See Hartness v. Nicholson, 20 Vet. App. 216 (2006).

The relevant focus for adjudicating an increased rating claim, including SMC, is on the evidence concerning the state of the Veteran's disabilities from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been granted service connection for the following disabilities: PTSD with alcoholism, rated 100 percent disabling; type II diabetes mellitus, rated 20 percent disabling; tinnitus, rated 10 percent disabling; hypertension, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; and erectile dysfunction, rated noncompensable.

At an August 1989 VA examination, it was noted that the Veteran mostly stayed at home with his wife, but could occasionally go to a restaurant.

In a November 1989 statements to the SSA the Veteran stated that he stays inside most of the time and his wife reported that, while he used to like to go dancing, the appellant now never leaves the house.  

At a June 1991 VA examination it was noted that the Veteran had a low tolerance for people.  

In a December 1993 letter from Dr. R. P. it was noted that the Veteran expressed a desire to move to a less populated area.

In a July 1998 letter from T. B., a counselor, it was reported that the Veteran isolates himself and often sleeps in his vehicle to avoid his wife. 

SSA psychiatric evaluation reports dated in December 1998 reveal that the Veteran's psychiatric problems caused extreme restrictions of daily living and extreme difficulties in maintaining social functioning.  His PTSD was considered severe and chronic and his anxiety resulted in a complete inability to function independently outside the area of his house.  At the December 15, 1998, hearing the Veteran made similar claims regarding his ever increasing social isolation.

In his June 2000 notice of disagreement, the Veteran reported that he lived in a camper in his mother's yard and that he did not care about his appearance, had to be reminded to bathe, ate cold food out of cans if his mother did not prepare dinner, and was unable to maintain a clean and wholesome living environment.  He was substantially confined to his home and the immediate premises due to his service-connected PTSD and only left his home for weekly counseling sessions, medical visits, and occasional shopping trips while accompanied by his mother.  Furthermore, he required the aid and attendance of his mother. 

A June 2001 VA aid and attendance examination report reveals that the Veteran was driven to the examination by a friend.  He reported that he rarely left home due to anxiety and that his world was "quite restricted."  He received the regular assistance of his mother in attending to his ordinary needs in that she cooked for him because she was afraid that he would not turn off the stove, reminded him to take his medication, and reminded him to bathe.  However, he was otherwise independent in terms of dressing, eating, ambulation, toileting, and hygiene.  He left his home and its immediate vicinity for medical appointments and although he often participated in a carpool, he drove himself to the Vet Center on a regular basis for group therapy sessions.  He had not been hospitalized since 1991, at which time he was hospitalized for PTSD.  He was not permanently bedridden, he did not experience any problems with his eyes and did not wear glasses, and he was capable of managing his benefit payments and paying his own bills with his mother's supervision.  He had been unemployed since 1991, avoided crowds and people, and felt that his world was "very restricted."

The Veteran spent most of his time at home on the computer and read newspapers through scanning because of memory and concentration problems.  He did not experience any major problems with dizziness, bowel, or bladder incontinence, or poor balance affecting the ability to ambulate, perform self-care, or travel beyond the premises of his home.  He spent his days watching television, playing on the computer, and walking through his yard, and only interacted with his mother, a friend, and his therapy group at the Vet Center.  He occasionally went out to eat with his mother and rode with her to the supermarket.

Examination revealed that the Veteran was in no acute distress, moved easily, and had a normal gait.  He was able to walk without the assistance of another person and occasionally used a cane to help with left knee pain.  Diagnoses of PTSD, gastroesophageal reflux disease (GERD), hypertension, obesity, a left tibial plateau fracture, reconstruction of the right elbow and forearm, reconstruction of the right lower extremity with plate, cholecystectomy, positive PPD, and left carpal tunnel syndrome were provided.

In a March 2008 statement, the Veteran's ex-wife reported that as the Veteran's psychiatric symptoms worsened between 1989 and 1990, he became unable to leave the house and earn a living.  He became a danger to himself and others due to memory problems.  For example, he would forget to turn off the stove, take his medications, and bathe, and had to be reminded numerous times regarding such tasks.  He became totally dependent, had to be guided through his daily activities, and would not leave home unless he was with someone else or it was absolutely necessary.

A March 2008 VA aid and attendance examination report indicates that the Veteran was accompanied to the examination by a friend and that he was not permanently bedridden, was not hospitalized, and could travel beyond his domicile.  He lived alone in a motor home and spent each day making meals, watching television, using the computer, reading, bathing, dressing, talking on the telephone, going to the bathroom, getting the mail, and doing laundry.  He usually went shopping with a friend if the friend could drive, but he occasionally drove himself.  However, he rarely went anywhere unless it was necessary because of anxiety.  He occasionally used a brace and cane due to a tibial plateau injury in 1971, but no assistance was required to adjust any orthopedic or prosthetic appliances.  He occasionally experienced mild memory loss, but did not have any dizziness and imbalance did not affect the ability to ambulate.  Overall, he was able to perform all daily functions.

Examination revealed that the Veteran's gait was normal, he was able to walk between 1/2 and 1 mile without the assistance of another person, and did not require any aid for ambulation.  He was unrestricted in his ability to leave home, his best corrected vision was not 5/200 or worse in both eyes, he did not have any spinal problems, and function of the upper and lower extremities was normal.  The Veteran was diagnosed as having PTSD, alcoholism, tinnitus, GERD, obesity, hypertension, hyperlipidemia, tobacco use disorder, spinal stenosis, carpal tunnel syndrome, impotence, type II diabetes mellitus, and gout.

The physician who conducted the March 2008 VA examination opined that the Veteran did not require assistance on a regular basis, either due to his service-connected disabilities or otherwise, and that he was not substantially confined to his dwelling.  She reasoned that although he reported that he rarely left the house unless absolutely necessary due to PTSD-related anxiety, he lived alone, prepared his own meals, dressed and bathed himself, performed his own laundry, drove his own car, and occasionally did his own shopping.

The examiner further opined that she was unable to determine without resort to mere speculation whether the Veteran's PTSD and related anxiety would cause him to be unable to leave the house frequently enough on a regular basis or for long enough periods of time in order to earn an income.  No further explanation or reasoning for this opinion was provided.

A March 2009 VA outpatient treatment note shows that Veteran reported frustration at the inability to get internet and phone service installed at his new home.  An August 2010 VA outpatient treatment note shows that he reported he would be traveling to Georgia for the winter.  Similarly, July 2008, May 2009, June 2010, and September 2010 VA treatment records document the fact that the Veteran takes part in trips and recreational activities.

A report of contact dated in October 2011 shows that a Veterans Service Officer had attempted to expedite the Veteran's examination, but that the Veteran reported that he was flying to North Carolina to buy homes.  An October 2011 outpatient treatment note shows that the Veteran was leaving for North Carolina and would resume group therapy upon his return in the spring.

An October 2011 VA aid and attendance examination report reveals that the Veteran drove himself to the examination and that he was not permanently bedridden or hospitalized and was able to travel beyond his domicile.  He generally spent each day attending to his bodily needs, bathing, preparing meals (prepackaged meals in the microwave because he would often become distracted with the computer and burn food if he used the stove), watching television, and using the computer.  He occasionally used a cane or walker to ambulate, depending upon whether or not he experienced back pain.  He had tripped on the front steps of his house two weeks prior to the examination because he had misjudged a step, but caught himself before he actually fell and did not sustain any injuries.

The Veteran frequently used a left knee brace for support while walking.  He experienced dizziness on a weekly basis (but less than daily) and severe short term memory loss, and imbalance affected his ability to ambulate 1 or more times a week.  Non service-connected lower back and left knee problems interfered with his ability to ambulate and stand, sit, and drive for prolonged periods of time.  He was unable to perform self-grooming.

Examination revealed that the Veteran had an antalgic gait, but that he was able to walk up to a few hundred yards without the assistance of another person.  He was unrestricted in his ability to leave home, his best corrected vision was not 5/200 or worse in both eyes, there were no cervical spine problems, function of the upper extremities was normal, and weight bearing and balance were normal.  However, he experienced decreased range of motion of the thoracolumbar spine, there was limitation of motion and lack of coordination associated with the lower extremities bilaterally, and there was very poor propulsion on attempting to transfer from a seated to a standing position.  The Veteran was diagnosed as having PTSD, alcoholism, tinnitus, GERD, obesity, hypertension, hyperlipidemia, a tobacco use disorder, spinal stenosis, carpal tunnel syndrome, impotence, hearing loss, type II diabetes mellitus, mild nonproliferative diabetic retinopathy of the right eye, bilateral peripheral neuropathy of the lower extremities, gout-like symptoms, sleep apnea, and status post-acute pancreatitis.

The physician who conducted the October 2011 VA examination opined that the Veteran did not require assistance on a regular basis due to service-connected disabilities in terms of dressing and undressing himself, keeping himself ordinarily clean and presentable, adjusting any special prosthetic orthopedic appliances, feeding himself, attending to the wants of nature, or protecting himself from the hazards or dangers incident to his daily environment.

The examiner reasoned that the Veteran reported that the only self-care activity with which he required assistance was grooming and that he remained totally independent in all other activities of daily living.  Continual alcohol usage could result in memory difficulties and deterioration of brain cells over an extended period of time could contribute to progressive deterioration in his other disease entities and organ systems.  He admitted to occasionally forgetting to turn off the stove due to being on the computer, but this could also be secondary to excessive alcohol use.  Furthermore, excessive alcohol use could cause one to be prone to falls or become a hazard to himself or others.

The examiner also opined that the Veteran was not substantially confined to his dwelling or immediate premises as a direct result of his service-connected disabilities and did not cause him to be unable to leave his home in order to earn an income.  This opinion was based on the fact that none of his comorbidities were permanently handicapping to the extent that physiologically he did not have the potential to earn an income.  For example, he was not blind, deaf, mute, or mentally challenged and even if he did have some of those disabilities, some people with such disabilities were able to work to the best of their ability.  His diabetes and peripheral neuropathy did not prevent him from walking, he reported only mild retinopathy, and there was no significant visual impairment that prevented him from seeing around his house or outside and he was able to drive his own truck independently.  Furthermore, he had not been hospitalized for any complication of diabetes or hypertension despite reported noncompliance with medications and restricted diet.

The Veteran's most debilitating disability was his degenerative osteoarthritis of the spine and knees which impaired his ability to occasionally perform physical tasks due to pain.  However, he remained essentially independent in his ability to perform self-care and only required mild help with grooming, cooking, and cleaning due to pain and discomfort.  Although he reported that emotional stress associated with PTSD confined him to his home, he had been attending group psychotherapy sessions and even one with severe PTSD would still have to leave home at some point. 

At the August 2014 VA examination, it was noted that the Veteran's history did not show that he was permanently bedridden, currently hospitalized, or could not travel beyond his current domicile.  In this regard, it was noted that he came to the examination in his car with a friend.  The Veteran also reported that he is able to drive, but only occasionally and only locally to include taking himself to his weekly PTSD group therapy.  It was also noted that the Veteran had joined a gym.  The Veteran next reported that he was able to perform all of his own activities of daily living, pay his own bills, and controls all his own finances.  The Veteran also reported that during previous winters he traveled with his ex-wife to North Carolina where he has a second home.  In this regard, the Veteran reported that his ex-wife lives with him as a tenant and she cleans, cooks, does laundry, grocery shopping, clothes shopping, and any other chores he needs completed.  The Veteran also reported that his PTSD keeps him at home because he has anxiety in public places.

The Veteran next reported that his daily activities are as follows:  he wakes up, has breakfast, gets on his computer to pay his bills and answer questions on Veteran's website, watches TV, converses with ex-wife/tenant, and overseas various projects at house.  Veteran recently lost his home to a house fire and had his garage converted to his new home and is overseeing this work.  The Veteran uses a cane to ambulate.

As to his ability to protect himself from daily hazards, the examiner opined that, while the Veteran reported a problem with dizziness on a weekly bases which occasional affects his ability to ambulate, he did not have problems with memory loss, he does not have other body parts or systems that affect his ability to protect himself, and he is able to perform all self-care skills.  

On examination, it was opined that the Veteran could walk up to a few hundred years without the assistance of another person, had an unrestricted ability to leave his home, and his best corrected vision was not 5/200 or worse in both eyes.  It was next noted that the Veteran had reduced low back motion due to spinal stenosis but function of the lower and upper extremities were normal.  Psychiatrically it was noted that he knows the amount of his benefits payment, prudently handles these payments, pays his own bills, and was capable of managing his own financial affairs.   

The examiner thereafter opined as follows:

I have reviewed the conflicting medical evidence and am providing the following opinion: Veteran states he is able to perform all of his own ADL's include but not limited to dressing himself, showering, brushing his teeth, and feeding himself . . . 

I have reviewed the conflicting medical evidence and am providing the following opinion: Veteran is not substantially confined to his dwelling or the immediate premises as a direct result of his SC disabilities.  Veteran drives and leaves his home to get around town.  Veteran leaves his home to go to all doctors' appointments as well as recently in 1/2014 Veteran stated in PTSD group that he had recently joined a gym to continue an exercise regimen there.  Veteran stated on occasion he goes out to dinner, rare.  Veteran recently, up to this past winter, was traveling to North Carolina to spend his winters in his second home in North Carolina. . .

I have reviewed the conflicting medical evidence and am providing the following opinion: Veteran has recent podiatry note that states Veteran does not have peripheral neuropathy.  Dr. Frick, optometrist states in 1/2014 Veteran does not suffer from diabetic retinopathy, and labs from 5/2014 do not indicate diabetic nephropathy.  Veteran is currently on oral and once a day insulin therapy for the treatment of Diabetes type II.

The Veteran's VA treatment records continue to document his complaints and/or treatment for his PTSD, type 2 diabetes mellitus, and peripheral neuropathy.  Tellingly, nothing in these treatment records show the Veteran's adverse symptomatology to be worse that what was seen in the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The March 2008 opinion that it would be speculation to conclude whether the Veteran's PTSD and related anxiety would cause him to be unable to leave the house frequently enough on a regular basis or for long enough periods of time in order to earn an income is inadequate because it is unaccompanied by any further explanation or reasoning and constitutes "non-evidence" that weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided); Fagan v. Shinseki, 573 F.3d 1282   (Fed. Cir. 2009).

However, the March 2008 opinion as to whether the Veteran required assistance on a regular basis or was substantially confined to his dwelling due to service-connected disabilities, as well as the October 2011 and August 2014 opinions, are accompanied by detailed rationales which were based upon a review of the Veteran's medical records and reported history and are consistent with the evidence of record.  Therefore, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The weight of the evidence indicates that although family members have reported that the Veteran sometimes needs reminders to perform certain activities of daily living, he is generally independent in his activities of daily living (other than grooming), his only physical impairments that result in the need for assistive devices are due to non service-connected lower back and knee problems and residuals of a tibial plateau injury, and his service-connected disabilities, alone, are not otherwise so disabling as to render him unable to care for his daily needs or protect himself from the hazards incident to his environment.  Furthermore, he is not a patient in a nursing home and is not bedridden.  Rather he has lived alone and has been able to leave his home throughout the entire appeal period to attend medical appointments, group counseling sessions, and go to the gym.  Furthermore, he traveled to the October 2011 VA examination alone. 

The Veteran has contended on several occasions that he is essentially confined to his home and its immediate premises due to his service-connected PTSD. Furthermore, in her March 2008 statement the Veteran's ex-wife reported that the Veteran had become unable to leave the house and earn a living between 1989 and 1990 and that he became totally dependent in his activities of daily living.  The Veteran and his ex-wife are competent to make such statements.  However, their reports must be weighed against the objective evidence and their credibility must be assessed.

The SSA psychiatric evaluation reports dated in December 1998 reflect that the Veteran's psychiatric problems caused extreme restrictions of daily living and that his anxiety resulted in a complete inability to function independently outside the area of his house.  However, all other objective evidence of record (including the March 2008, October 2011, and August 2014 opinions) as well as the Veteran's own reports during the VA aid and attendance examinations conducted during the appeal period indicate that he is generally independent in his activities of daily living and that he is not confined to his home due to PTSD and the other service-connected disabilities.  In fact, at the August 2014 VA examination he specifically told the examiner that he is able to perform all of his own activities of daily living including, but not limited to, dressing himself, showering, brushing his teeth, and feeding himself.  The Veteran also told the August 2014 VA examiner that he drives and leaves his home to get around town including to go to all doctor appointments, the gym, out to dinner, and to spend time at a second home during the winter.  

Throughout the appeal period he has been able to attend weekly group therapy sessions, engage in social interactions and he has on more than one occasion left his home to travel hundreds of miles for extended periods.  The group therapy notes do not indicate the level of isolation reported by the Veteran and his former wife.  Thus, in light of this evidence, the statements made by the Veteran and his ex-wife that the Veteran is confined to his home and totally dependent are deemed not be credible.

Therefore, the Board finds that the weight of the credible evidence reflects that the Veteran's service-connected disabilities, alone, do not render him unable to care for his daily needs or protect himself from the hazards incident to his environment and none of the other criteria under which SMC at the aid and attendance rate can be granted have been met.  38 U.S.C.A. §§ 1114(l), 5107(b); 38 C.F.R. §§ 3.351, 3.352.  Furthermore, the Board finds that this is true at all times during the pendency of the appeal because the Veteran's adverse symptomatology has been substantially the same since April 26, 1989.

With regard to SMC on account of being housebound, the Veteran has a single service-connected disability rated 100 percent disabling (i.e. PTSD with alcoholism).  However, his additional service-connected disabilities are not independently ratable at 60 percent.  Rather, his other service-connected disabilities are rated 50 percent disabling when combined according to the combined ratings table.  See 38 C.F.R. § 4.25. 

In a February 2011 letter, the Veteran contended that he met the schedular criteria for SMC at the housebound rate as of July 19, 2010, and argued that since he had a single service-connected disability rated 100 percent disabling, his additional disability ratings are to be combined using standard math and not the combined ratings table.  In support of his argument, he cited a June 2010 Board decision.

However, the June 2010 Board decision is not pertinent to the instant claim because prior Board decisions have no precedential value.  See 38 C.F.R. § 20.1303 (2015).  The Board decision submitted by the Veteran contains different facts that were not identical to those in this case.  Thus, that Board decision is not probative.  See generally Sacks v. West, 11 Vet. App. 314 (1998).

The Veteran did not cite to any other legal basis for his February 2011 contention and despite the fact that his PTSD with alcoholism is rated 100 percent disabling, the remaining ratings for his other service-connected disabilities are nonetheless combined according to the combined ratings table set forth in 38 C.F.R. § 4.25.

Furthermore, the evidence of record reflects that the Veteran is not permanently housebound by reason of his service-connected disabilities in that he is able to leave the house to attend medical appointments and counseling sessions and has reported going shopping and eating out for dinner with his mother and a friend.  In fact, at the August 2014 VA examination he specifically told the examiner that he is able to perform all of his own activities of daily living including, but not limited to, dressing himself, showering, brushing his teeth, and feeding himself.  The Veteran also told the August 2014 VA examiner that he drives and leaves his home to get around town including to go to all doctor appointments, the gym, out to dinner, and to spend time at a second home during the winter.  

As discussed above, any lay statements to the contrary are deemed not to be credible.  Also, the examiners who conducted the March 2008, October 2011, and August 2014 VA examinations specifically opined that the Veteran was not substantially confined to his dwelling or immediate premises as a direct result of his service-connected disabilities and such disabilities did not cause him to be unable to leave his home in order to earn an income.  Thus, the Board finds that the criteria for SMC on account of being housebound are also not met.  See 38 U.S.C.A. §§ 1114(s); 5107(b); 38 C.F.R. § 3.350(i)(2).  Furthermore, the Board finds that this is true at all times during the pendency of the appeal because the Veteran's adverse symptomatology has been substantially the same since April 26, 1989.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is not applicable and the claim for SMC based on the need for regular aid and attendance of another person or on account of being housebound must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound is denied at all times since April 26, 1989.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


